Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over IMGRUND et al (WO 03/092536) in view of MAGNE et al (Anatomic crown width/length ratios of unworn and worn maxillary teeth in white subjects).
As per claim 1, Imgrund teaches the claimed “computer-based method of measuring positional relationship between two teeth,” comprising: “obtaining a second 3D digital model representing a plurality of teeth under a second tooth arrangement, wherein the plurality of teeth comprise a first tooth and a second tooth” (Imgrund, page 7 – 3D virtual models of the teeth); and “measuring a collision value or a gap size between the first tooth and second tooth based on the second 3D digital model st paragraph).  It is noted that Imgrund does not explicitly teach the use of “a predetermined first direction” in measuring a collision value or a gap size between the teeth.  However, Imgrund’s determined distances between the teeth (pages 11-12, occlusal contacts; e.g., figure 4, positive and negative distances in the vertical direction), based on the closest distance between surfaces of the teeth, suggests the measurement of distance based on a predetermined direction (see also, Magne, figures 4 and 8 – based on the measurements of the teeth and their positions, the distances between them is inherently showed and a simple calculation; pages 453).  Thus, it would have been obvious, in view of Magne, to configure Imgrund’s method as claimed by using a predetermined direction (e.g., vertical or horizontal direction) to measure the distance between teeth.  The motivation 

Claim 2 adds into claim 1 “wherein the first tooth and second tooth are at their target positions of orthodontic treatment under the second tooth arrangement” (Imgrund, figures 8 and 9; Magne, MATERIAL AND METHODS).

Claim 3 adds into claim 2 “determining the first direction based on a second direction and a third direction, wherein the second direction is a mesiodistal direction of the first tooth and the third direction is a mesiodistal direction of the second tooth when the first and the second tooth are under the second tooth arrangement” (Imgrund, figures 4-5, 8-9; Magne, figures 4 and 8).

Claim 4 adds into claim 3 “selecting a reference plane; projecting unit vectors representing the second direction and the third direction respectively on the reference plane, to obtain a first unit vector and a second unit vector; and calculating an average vector of the first unit vector and the second unit vector, wherein the direction of the average vector is taken as the first direction” (Imgrund, figures 4-5, 8-9; Magne, figure 2).

Claim 5 adds into claim 4 “wherein the reference plane is a functional occlusal plane” (Imprund, figures 8-9).



Claim 7 adds into claim 2 “obtaining a first 3D digital model representing the plurality of teeth under a first tooth arrangement which is different from the second tooth arrangement; and manipulating the first 3D digital model to obtain the second 3D digital model” (Imgrund, figures 2-3; Magne, figures 2, 4, 8).

Claim 8 adds into claim 1 “generating a ray group along the first direction; and determining the collision value or the gap size between the first tooth and the second tooth based on intersection points of the ray group and the first and the second tooth” which is obvious as the ray group are straight lines indicating the distance and/or the width of the teeth (e.g., Imgrund, figure 4; Magne, figure 8C – the ray group is the parallel lines indicating the teeth’s widths).

Claim 9 adds into claim 8 “generating a vector set for each ray in the ray group using intersection points of the ray with the first tooth and the second tooth; and determining the collision value or the gap size between the first tooth and second tooth based on the vector sets” which is obvious because the vector set, representing the rays, functions similar to the ray group indicating the distance and/or widths of the teeth (e.g., Imgrund, figure 4; Magne, figure 8C – the ray group is the parallel lines indicating the teeth’s widths).

10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
 “projecting the first tooth and the second tooth on a first plane perpendicular to the first direction; and sampling in an overlap area of projections of the first tooth and the second tooth to obtain a sampling point set, wherein the ray group is generated based on the sampling point set.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PHU K NGUYEN/Primary Examiner, Art Unit 2616